


Exhibit 10.12




UNITED TECHNOLOGIES CORPORATION
LONG TERM INCENTIVE PLAN
As Amended and Restated Effective April 28, 2014


AMENDMENT 1
    
The United Technologies Corporation Long-Term Incentive Plan (the “LTIP”) is
hereby amended, effective February 5, 2016.
1.
Section 5 (Options and Stock Appreciation Rights), subsection “g.” is amended
and restated to read as follows:



g.    Termination of Employment. Options and Stock Appreciation Rights will
generally vest after a three-year holding period and achievement of Performance
Targets, if applicable. Awards shall be forfeited in the event of a
Participant’s Termination of Employment prior to the vesting date, except as set
forth below:
(i)    Upon a Participant’s Termination of Employment by reason of death,
Options and Stock Appreciation Rights held by the Participant shall immediately
vest and all outstanding Options and Stock Appreciation Rights may be exercised
at any time until the third anniversary of the date of death;
(ii)    Upon a Participant’s Termination of Employment by reason of Disability,
Options and Stock Appreciation Rights held by the Participant that were
exercisable immediately before the Termination of Employment may be exercised at
any time until the earlier of (A) the third anniversary of such Termination of
Employment or (B) the expiration of the Term thereof. Non-vested Stock
Appreciation Rights and Options will continue to be eligible to vest as
scheduled during the period the Participant remains disabled and may be
exercised at any time until the earlier of (A) the third anniversary of the
vesting date or (B) the expiration of the Term thereof;
(iii)    Upon a Participant’s Termination of Employment by reason of Normal
Retirement, Options and Stock Appreciation Rights held for more than one year
shall immediately become vested and exercisable. Vested Options and vested Stock
Appreciation Rights may be exercised until the expiration of their Term with
respect to Participants who retire on or after age 65;
(iv)    Upon a Participant’s Termination of Employment by reason of Early
Retirement on or after age 55, Options and Stock Appreciation Rights held for
more than one year shall immediately become vested and exercisable. Vested
Options and vested Stock Appreciation Rights may be exercised until the
expiration of the term, provided the Company provides consents to the
recipient's retirement; otherwise awards will remain exercisable until the fifth
anniversary following termination or if earlier, the expiration of their Term;
(v)    Upon a Participant’s Termination of Employment by reason of Early
Retirement prior to age 55, Options and Stock Appreciation Rights held for more
than one year shall immediately become vested and exercisable. Vested Options
and vested Stock Appreciation Rights may be exercised until the fifth
anniversary following such termination; or if earlier, the expiration of their
Term;
(vi)    Upon a Participant’s Termination of Employment for Cause, all Options
and Stock Appreciation Rights held by the Participant will be forfeited
immediately, whether or not vested;
(vii)    If a Participant dies after Termination of Employment, outstanding
Options and Stock Appreciation Rights may be exercised until the earlier of (A)
the third anniversary of the date of death or (B) the expiration of the Term
thereof; and
(viii)    Upon a Participant’s Termination of Employment for any reason other
than death, Disability, Retirement or for Cause any non-vested Option or Stock
Appreciation Right will be forfeited immediately and any vested Option or Stock
Appreciation Right may be exercised until the earlier of (A) the first
anniversary following such Termination of Employment or (B) expiration of the
Term thereof.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Committee shall have discretion to apply
different rules concerning the consequences of an Employment Termination as set
forth in the applicable Award Agreement.
2.
Section 7 (Performance Share Units), subsection “b.” is amended and restated to
read as follows:

    
b.    Terms and Conditions. Performance Share Units shall be subject to the
following terms and conditions:
(i)    Performance Share Units are Qualified Performance-Based Awards and shall
vest solely as a result of the achievement of Performance Targets, except as
provided below in clause (iv);
(ii)    The Board or the Committee may in its discretion make adjustments to any
performance goals or results when necessary or appropriate for the purpose of
preserving the validity of the measured performance;
(iii)    A Participant may not assign, transfer, pledge or otherwise encumber
Performance Share Units;
(iv)    The Award Agreement shall specify if the Participant shall be entitled
to receive current or deferred payments of cash or Shares in respect of
non-vested Performance Share Units corresponding to the dividends paid by the
Corporation, provided, however, that any such payment or delivery of shares
shall be withheld subject to achievement of performance-based vesting
requirements in accordance with clauses (i) and (iv) herein;
(v)    Performance Share Unit Awards will generally be subject to a three-year
service-based vesting requirement in addition to performance-based vesting
criteria. In the event of a Participant’s Termination of Employment before the
applicable Performance Targets are satisfied or the expiration of the time-based
vesting requirement, all Performance Share Units still subject to restriction
shall be forfeited by such Participant; provided, however, that Performance
Share Units will vest in the event of death, and remain eligible to vest in the
event of Retirement or Disability; and
(vi)    Except as provided in the following sentence, all Performance Share
Units shall be settled no later than 2.5 months after the end of the year in
which the Performance Share Units vest. If the Award Agreement provides (when
the Award is granted) that a Performance Share Unit may vest in the event of
Early Retirement or Normal Retirement, the Performance Share Unit shall be
settled 30 days after the end of the performance measurement period designated
in the Award Agreement, or on another specific date designated in the Award
Agreement; provided, however, that if the Performance Share Unit actually vests
upon Retirement and if the Participant is a Specified Employee, the Performance
Share Unit shall be settled on the first day of the seventh month following the
Participant’s Termination of Employment.
3.
Section 10 (Future Events), subsection “b.” is amended and restated to read as
follows:



b.    Changes to the Corporation’s Capital Structure. In the event of a merger,
consolidation, spin-off, reorganization, stock rights offering, liquidation,
Disaffiliation, or other material event affecting the capital structure of the
Corporation (each, a “Corporate Transaction”), the Committee or the Board may in
its discretion make such substitutions or adjustments as it deems appropriate
and equitable to: (i) the aggregate number and kind of Shares or other
securities reserved for issuance and delivery under the Plan; (ii) the various
maximum limitations set forth in Section 4; (iii) the number and kind of Shares
or other securities subject to outstanding Awards; (iv) financial performance
targets or results; and (v) the exercise price of outstanding Options and Stock
Appreciation Rights. Adjustments may include, without limitation, the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion to be
necessary or appropriate to protect the value of Participants’ interests in
their Awards. In the event of a Disaffiliation, the Committee may arrange for
the assumption of Awards or replacement of Awards with new Awards based on other
property or other securities.
4.
Section 12 (Term, Amendment and Termination), subsection “d.” is amended and
restated to read as follows:



b.    Amendment of Awards. Subject to Section 10, the Committee may unilaterally
amend the terms of any Award theretofore granted, prospectively or
retroactively, but no such amendment shall be made without the Participant’s
consent if such amendment materially impairs the rights of any Participant with
respect to an Award, except amendments made to cause the Plan or Award to comply
with applicable law, stock exchange rules, tax rules or




--------------------------------------------------------------------------------




accounting rules. No amendment to any Award shall reduce the exercise price of
any Option or Stock Appreciation Right except to the extent necessary to
preserve the value of the Award in the event of a stock split or other “Share
Change” as defined in Section 10(a) or a “Corporate Transaction” as described in
Section 10(b). In no event, including a Corporate Transaction or a
Change-in-Control, may any Award be amended or action taken to make a cash
payment in exchange for an Option or Stock Appreciation Right that has the
effect of providing value greater than the amount determined using the exercise
price in effect as of the date of the contemplated action, unless approved by
the Corporation’s shareowners. In the event of changes to applicable law, stock
exchange rules, tax rules or accounting standards, the Board or Committee may in
its discretion make adjustments to financial performance targets or results to
maintain the validity of the original performance measures and goals approved.
IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of January 25,
2016.
UNITED TECHNOLOGIES CORPORATION


By /s/ Elizabeth B. Amato
    




Attest    /s/ Jeffrey W. Kridler


Date    January 26, 2016




